Title: Caspar Wistar to Thomas Jefferson, 29 June 1813
From: Wistar, Caspar
To: Jefferson, Thomas


          My Dear Sir Philadelphia June 29th 1813
          After a long interval I have great pleasure in writing to you on the present occasion. The Bearer, Correa da Serra, has a wish to See you, & all your friends here are desirous that he Should do So. He leaves this to morrow,
			 for
			 that purpose, & I am now to State to you my Reasons for wishing him
			 to  make the visit. He is a Gentleman of excellent understanding, greatly improved by education—He has passed many years, at different periods of his life, in Italy—eightEight or nine in England, and as nearly as many in France—in England he appears to have been on the most intimate footing with Sir Jos: Banks & his associates—&
			 in France with the Gentlemen of the National Institute. He has improved So well these golden opportunities, that I believe
			 we never have had in America any person who knew So much of the actual State of Science in Europe—My letters describe him as a most amiable man; & so he has appeared to be, during his residence of near a year & half with us.
          
          This is  warm eulogium, but my voucher Carries it—
          I make a transition to a very different Subject—You have had great reason to fee be Surprized respecting the bones which at finding no account of your, bones mammoth bones &c &c;  yet published—I believe I have mentioned to you that I have long been engaged in Composing a System of Anatomy.—This work has required infinitely more time than I expected, & has occasioned me to part from every thing in which I was engaged, that would admit of delay—In two or three months it will be finished, & then I take up the Subject, & believe it will appear that there are among them two very interesting non descript heads—which must have belonged to Animals much larger than the Deer.
          I take great interest in the subject f last mentioned, but what follows is more interesting to the Heart—
          Jefferson Randolph did not remain here long enough to receive complete & permanent impressions of any of the Subjects taught at this place—whether he is to travel in Europe, or to be fixed in America, it would be useful to have more exact and precise ideas—If you will Send him another winter,
			 I will do every thing in my power to fix him in a proper family for the french, & to promote
			 his progress in Such Studies as you think will be best for him—Your great kindness to me for more than twenty years, inspires me with a Sincere desire to promote your happiness by every means
			 in
			 my
			 power, & this seems to be one of the best opportunities I can expect to have—
          Mr Correa will tell you all the news I therefore
			 only
			 Say further, that
          I am with undiminished gratitude and respect
          Your much obliged friendCaspar Wistar
        